SO ORDERED.

SIGNED this 2nd day of August, 2021.




____________________________________________________________________________



               Designated for online use but not print publication
                IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF KANSAS



In re:

Seth T. Miller                                  Case No. 20-11486-7
Kindrah D. Miller,

                    Debtors.
InterBank,
                   Plaintiff,                   Adversary No. 21-5005
v.

Seth T. Miller and
Kindrah D. Miller,
                    Defendants.

 Memorandum Opinion and Order Granting in Part and Denying in
                  Part Motion to Dismiss

         Plaintiff InterBank alleges Debtors/Defendants Seth and Kindrah




               Case 21-05005    Doc# 22   Filed 08/02/21   Page 1 of 22
Miller obtained an extension of credit through false pretenses, and then sold,

secreted, absconded, failed to deliver, and converted certain personal

property collateral. Plaintiff seeks the nondischargeability of the debt

allegedly owed to it under 11 U.S.C. § 523(a)(2)(A) (the “extension, renewal,

or refinancing of credit” obtained by “false pretenses, a false representation,

or actual fraud”) and § 523(a)(6) (“willful and malicious injury by the debtor

to . . . the property of another entity”).1 Debtors filed a motion to dismiss the

complaint, generally arguing Plaintiff did not allege intent to defraud or

willful and malicious injury, but merely breaches of contract.

      The Court has assessed the allegations made by Plaintiff compared to

the elements required to be shown for each claim and concludes that Plaintiff

has stated causes of action under both § 523(a)(2)(A) and § 523(a)(6)

regarding the debt reflected in its Proof of Claim No. 3, but not as to the debt

reflected in Proof of Claim No. 2. The Court therefore grants in part and

denies in part Debtors’ motion to dismiss the complaint filed against them.2

I.    Factual and Procedural Background

      Plaintiff’s complaint alleges the following facts. Debtors operated a



      1 All future references to title 11 of the United States Code will be to section
number only.
      2 Doc. 15. Plaintiff appears by Nicholas Grillot. Debtors appear by Martin

Peck.


                                           2

              Case 21-05005     Doc# 22    Filed 08/02/21   Page 2 of 22
roofing and gutter company in Lone Wolf, Oklahoma. Plaintiff is an

Oklahoma bank, and provided financing to Debtors for use in the operation of

that company. The parties’ lending relationship began in 2014, and continued

through 2019, as set out herein:

   x Promissory note no. 0760, entered October 6, 2014 with Seth Miller
     only, for $34,655.26. Secured by a mortgage from both Debtors,
     executed the same date, on 605 Day Avenue, Lone Wolf, Oklahoma.
     Mortgage recorded October 14, 2014.
   x Promissory note no. 2457, entered October 14, 2015 with both Debtors,
     for $33,530.
   x Promissory note no. 6359, entered March 14, 2016 with both Debtors,
     for $38,622.54.
   x Promissory note no. 1015, entered February 3, 2017 with both Debtors,
     for $66,073.17. This loan both extended additional credit and
     consolidated the balances owed on note nos. 2457 and 6359.
   x Promissory note no. 7066, entered in September 2017 with both
     Debtors, for $29,967.72.
   x Promissory note no. 0260, entered December 8, 2017 with both Debtors,
     for $23,091. This loan was renewed on July 30, 2018, for $19,814.21.
   x Promissory note no. 4472, entered February 28, 2018 with both
     Debtors, for $15,060.
   x Promissory note no. 3477, entered November 18, 2018 with both
     Debtors, for $26,737.08. This loan consolidated the balances remaining
     of note nos. 7066 and 4472.

The above financing included a line of credit to pay for business expenses,

financing for the purchase of equipment and machinery, and financing to

purchase vehicles.

      Debtors granted security interests in all of their personal property

assets and in specific vehicles. The security agreements were signed




                                       3

             Case 21-05005   Doc# 22   Filed 08/02/21   Page 3 of 22
February 3, 2017, July 30, 2018, and November 9, 2018. Plaintiff was granted

the right of annual inspection of collateral by the security agreements, and

Plaintiff contends that it routinely exercised its right to do so. The above

agreements also required Debtors to notify Plaintiff if they sold any of the

collateral and if there was any change in the location of any collateral.

      On January 19, 2019, Plaintiff completed an annual inspection of

machinery, equipment, and vehicles. Plaintiff prepared a report of its

collateral, and Seth Miller signed that report as “Owner.” The report lists

fifty-two items, with a total value of machinery and equipment of $186,450.

About seven months later, on August 28, 2019, and again on September 27,

2019, Debtors executed additional promissory notes and security agreements

with Plaintiff. The security agreements again gave Plaintiff security interests

in all Debtors’ inventory, machinery, equipment, and specific vehicles.

      In December 2019, Debtors refinanced their obligations with Plaintiff.

On December 16, 2019, Debtors entered into promissory note no. 9564, in the

original principal amount of $101,405.41 to consolidate some of their prior

outstanding loans and to provide an additional $35,000 in capital for Debtors’

use on business expenses. This loan, like the prior loans, allowed Plaintiff to

inspect its collateral on an annual basis. The security agreement for this

loan, signed the same date, gave Plaintiff a mortgage on the real property in



                                        4

             Case 21-05005    Doc# 22   Filed 08/02/21   Page 4 of 22
Lone Wolf, Oklahoma. The security agreement also gave Plaintiff a security

interest in inventory, accounts, a 2016 Dodge Ram Mega Cab pickup, a 2007

Dodge SQ3 CW, and a 2010 Ford F250 pickup.

      Also on December 16, 2019, Debtors entered into promissory note no.

9498, in the principal amount of $56,278.30. This loan also consolidated

several prior loans and allowed Plaintiff to inspect collateral on an annual

basis. A security agreement was also entered for this loan on the same date,

apparently cross-collateralizing the notes, granting a mortgage in the Lone

Wolf, Oklahoma real property, and granting a security interest in accounts,

rights to payment, general intangibles, equipment, the 2016 Dodge Ram

Mega Cab pickup, the 2007 Dodge SQ3 CW, and the 2010 Ford F250 pickup.

      The mortgages for both the December 16, 2019 loans were recorded the

next day. The security interests in the vehicles were perfected by notations of

the liens on the titles, and other security interests were perfected with UCC-1

financing statements filed with the Oklahoma County Clerk.

      Both of the December 16, 2019 security agreements required Debtors to

keep Plaintiff’s collateral in their possession and keep the collateral at the

address included in the security agreement. Debtors were also required to

notify Plaintiff in writing of any change in location of the collateral and

obtain written consent from Plaintiff to a proposed change in location. The



                                        5

             Case 21-05005    Doc# 22   Filed 08/02/21   Page 5 of 22
security agreements also prohibited Debtors from selling any of the collateral

without first obtaining Plaintiff’s written consent, unless it was the sale of

inventory in the ordinary course of Debtors’ business.

      About two months later, on February 28, 2020, Plaintiff completed its

annual inspection of Debtors’ equipment, machinery, and vehicles. During

this inspection, Plaintiff discovered some its collateral had been taken out of

state without written permission, that some of the collateral was being stored

at Seth Miller’s brother’s property, and that some of the collateral was

missing. Debtors never informed Plaintiff that they had sold or moved out of

state any of the collateral identified in the January 2019 inspection report.

      Based on the sale and movement of the collateral, Plaintiff considered

Debtors in default of the December 2019 notes refinancing their loan

obligations. Debtors also defaulted on their payment obligations, although a

date of payment default or details about that default are not given. About ten

days after the February 28, 2020 annual inspection, on March 9, 2020,

Plaintiff gave Debtors notice of the default, demanded cure within ten days,

and demanded Debtors provide Plaintiff with information on the sale and

location of the collateral.

      Debtors did not cure the defaults, and Plaintiff initiated legal action in

Oklahoma to foreclose on its mortgages and security interests. Plaintiff also



                                        6

              Case 21-05005   Doc# 22   Filed 08/02/21   Page 6 of 22
began to repossess the personal property collateral subject to its security

interests.

      Debtors currently live in Goodland, Kansas. In May 2020, Plaintiff filed

suit against Debtors in Sherman County, Kansas. Plaintiff obtained an order

of immediate possession, requiring Debtors to give Plaintiff possession of all

collateral in Kansas in their possession and control. Plaintiff then

repossessed “several” vehicles, although two were severely damaged and

missing the flatbeds which were accessions to those vehicles. Plaintiff also

repossessed three pieces of equipment. Plaintiff sold the repossessed

collateral and applied the proceeds of the sales to Debtor’s loan balances.

      Plaintiff alleges there is machinery, equipment, and vehicles it was

unable to repossess because Debtors either sold the property, failed to deliver

the property, or Plaintiff cannot locate the property. Plaintiff attached an

exhibit to the complaint of the alleged missing property, which includes forty-

seven items, valued at $114,900. Plaintiff alleges Debtors owe $31,620.78

under the original 2014 loan, “primarily” secured by a mortgage against the

real property in Oklahoma. Plaintiff alleges Debtors owe $132,621.31 under

the December 2019 refinancing, “primarily” secured by personal property.

      Debtors filed a Chapter 7 bankruptcy petition on December 8, 2020. In

that petition, Debtors disclosed a business loan and business line of credit



                                        7

             Case 21-05005    Doc# 22   Filed 08/02/21   Page 7 of 22
with Plaintiff totaling $134,080.48 and indicated a portion was secured by the

Oklahoma real estate and a portion was unsecured. Debtors indicated an

intent to surrender the Oklahoma real property to Plaintiff. Shortly after

Debtors’ filing, Plaintiff filed two proofs of claims in Debtors’ bankruptcy case

and a motion for relief from stay. An Order was entered permitting Plaintiff

to “foreclose upon and obtain possession of” both the real property and

personal property.3

      Plaintiff’s Proof of Claim No. 2 is for $31,620.78, secured by the

mortgage on the real estate and “Equipment, inventory and general

intangibles,” supported by promissory note no. 0760. This is the loan entered

October 6, 2014 and is the amount that was due the date the case was filed

on December 8, 2020.4 Claim No. 3 is for $132,621.31, secured by the

mortgage on the real estate and “Equipment, inventory and general

intangibles,” supported by promissory note no. 9498 and promissory note no.

9564, i.e., the December 2019 refinancing loans.



      3 Case No. 20-11486, Doc. 22 p. 5.
      4
        There is a pleading attached to Proof of Claim No. 2, however, that
indicates a sheriff’s sale was conducted of the real property on December 1, 2020,
garnering $32,001. The motion for relief from stay filed by Plaintiff indicates
confirmation of the sale was stayed due to the bankruptcy filing and the sale
proceeds were being held by the clerk of the Kansas state court case. Case No. 20-
11486, Doc. 12. As indicated above, stay relief was granted, and presumably the
proceeds have been applied to Debtors’ loans. No amended claims have been filed,
however.


                                         8

              Case 21-05005    Doc# 22   Filed 08/02/21   Page 8 of 22
      Plaintiff then filed an adversary proceeding against Debtors, asking

that both Claims No. 2 and No. 3 against Debtors be excluded from

discharge5 under § 523(a)(2)(A) and § 523(a)(6). Debtors did not answer the

complaint; they responded with a motion to dismiss all counts, arguing

Plaintiff failed to state claims under either § 523(a)(2)(A) or § 523(a)(6).

II.   Analysis

A.    Governing Standards of Law.

      Adversary proceedings concerning “the dischargeability of particular

debts” are core proceedings under 28 U.S.C. § 157(b)(2)(I), over which this

Court may exercise subject matter jurisdiction.6

      Federal Rule of Bankruptcy Procedure 7012(b) incorporates Federal

Rule of Civil Procedure 12(b) into all adversary proceedings, and Rule

12(b)(6) permits dismissal of a complaint for “failure to state a claim upon

which relief can be granted.” To determine whether a claim has been stated

under Rule 12(b)(6), “a complaint must contain sufficient factual matter,




      5  Doc. 1 p. 11 ¶¶ 51-54.
      6  This Court has jurisdiction pursuant to 28 U.S.C. § 157(a) and §§ 1334(a)
and (b) and the Amended Standing Order of the United States District Court for the
District of Kansas that exercised authority conferred by § 157(a) to refer to the
District’s Bankruptcy Judges all matters under the Bankruptcy Code and all
proceedings arising under the Code or arising in or related to a case under the Code,
effective June 24, 2013. D. Kan. Standing Order 13-1, printed in D. Kan. Rules of
Practice and Procedure (March 2018).


                                         9

              Case 21-05005    Doc# 22    Filed 08/02/21   Page 9 of 22
accepted as true, to ‘state a claim to relief that is plausible on its face.’”7 A

claim is facially plausible if the factual content plead, as opposed to legal

conclusions made, allow a court to draw the reasonable inference that the

stated claim is present.8

      Debtors argue that Plaintiff’s claims have fraud as a central element.

Under Federal Rule of Civil Procedure 9(b),9 “a party must state with

particularity the circumstances constituting fraud” in a complaint. “Rule 9(b)

requires that a plaintiff set forth the ‘who, what, when, where and how’ of the

alleged fraud.”10 A complaint alleging fraud must “set forth the time, place

and contents of the false representation, the identity of the party making the

false statements and the consequences thereof.”11

B.    Nondischargeability under § 523(a)(2)(A).

      As pertinent here, § 523(a)(2)(A) prohibits discharge of debts stemming


      7  Williams v. Meyer (In re Williams), 438 B.R. 679, 683 (10th Cir. BAP 2010)
(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556
U.S. 662 (2009)).
      8 Id. (internal quotations omitted); see also Iqbal, 556 U.S. at 678 (“A claim

has facial plausibility when the plaintiff pleads factual content that allows the court
to draw the reasonable inference that the defendant is liable for the misconduct
alleged.”).
      9 Rule 9(b) is made applicable to bankruptcy via Federal Rule of Bankruptcy

Procedure 7009.
      10 United States ex rel. Sikkenga v. Regence BlueCross BlueShield of Utah,

472 F.3d 702, 727 (10th Cir. 2006) (quoting Thompson v. Columbia/HCA
Healthcare Corp., 125 F.3d 899, 903 (5th Cir. 1997)).
      11 Koch v. Koch Indus., Inc., 203 F.3d 1202, 1236 (10th Cir. 2000) (internal

quotation omitted).


                                          10

              Case 21-05005    Doc# 22    Filed 08/02/21   Page 10 of 22
from the “extension, renewal, or refinancing of credit, to the extent obtained

by-- -- (A) false pretenses, a false representation, or actual fraud, other than a

statement respecting the debtor’s or an insider’s financial condition[.]” Count

1 of Plaintiff’s complaint alleges nondischargeability under § 523(a)(2)(A)

based on extension of credit under false pretenses and false

misrepresentations.

      Plaintiff argues Debtors had a duty, under the terms of their loans and

security agreements, to inform Plaintiff about the status of collateral, that

Debtors failed to do so, and Debtors “knowingly and intentionally failed to

inform [Plaintiff] that they had sold or were no longer in possession of the

Personal Property in order to induce [Plaintiff] to agree to the December 2019

Refinance.”12 Plaintiff claims it “reasonably relied on its January 2019

Inspection Report and [Debtors’] duty to inform [Plaintiff] that they had sold

or were no longer in possession of the Personal Property in agreeing to the

December 2019 Refinance, including extending additional credit” and in not

declaring Debtors in default.13 Plaintiff claims its damages are the additional

capital extended and the delayed declaration of default, thereby causing it to

fail to exercise its right to obtain possession of the collateral.14


      12   Doc. 1 p. 14 ¶ 68.
      13   Id. ¶ 69.
      14
           Plaintiff quantifies the damages at $164,242.09, the sum of Proofs of Claim


                                           11

               Case 21-05005    Doc# 22    Filed 08/02/21   Page 11 of 22
      The analysis under § 523(a)(2)(A) begins “with the recognition that

exceptions to discharge are narrowly construed, and because of the fresh

start objectives of bankruptcy, doubt as to the meaning and breadth of a

statutory exception is to be resolved in the debtor’s favor.”15 A party seeking

to except a debt from discharge bears the burden of proving each element by

a preponderance of evidence.16

      Plaintiff’s nondischargeability claim is based on a failure to inform, also

referred to as “fraud by silence”17 and falling within § 523(a)(2)(A) as false

pretenses. “Unlike false representations, which are express

misrepresentations, false pretenses include conduct and material

omissions.”18 “A debtor must disclose facts he knows may justifiably induce

the other party to act with respect to the transaction to be consummated.”19



No. 2 and No. 3.
       15 DSC Nat’l Properties, LLC v. Johnson (In re Johnson), 477 B.R. 156, 168

(10th Cir. BAP 2012) (internal quotations and alterations omitted).
       16 Grogan v. Garner, 498 U.S. 279, 291 (1991); Knaub v. Rollison (In re

Rollison), No. CO-13-028, 2013 WL 5797861, at *3 (10th Cir. BAP Oct. 29, 2013)
(burden of proof, by a preponderance of the evidence).
       17 In re Lyons, 454 B.R. 174, 177 (Bankr. D. Kan. 2011) (“Fraud by silence

may constitute false pretenses under § 523(a)(2)(A).”).
       18 Bank of Cordell v. Sturgeon (In re Sturgeon), 496 B.R. 215, 223 (10th Cir.

BAP 2013). As noted, a debtor’s failure to disclose must involve material facts. See
Fowler Bros. v. Young (In re Young), 91 F.3d 1367, 1374 (10th Cir. 1996) (“failure to
disclose such information constitutes a ‘false representation’ or ‘false pretenses'
under § 523(a)(2)(A)”).
       19
          Gross v. Osborne (In re Osborne), 520 B.R. 861, 869-70 (Bankr. D.N.M.
2014) (internal quotations omitted).


                                         12

             Case 21-05005     Doc# 22   Filed 08/02/21   Page 12 of 22
False pretenses under § 523(a)(2)(A) are “defined as any series of events,

when considered collectively, that create a contrived and misleading

understanding of a transaction, in which a creditor is wrongfully induced to

extend money or property to the debtor.”20 “To establish an exception to

discharge for false representations or pretenses, the creditor must prove: 1)

the debtor knowingly made false representations or misleading omissions, 2)

knowledge of falsity; 3) intent to defraud; 4) justifiable reliance; and 5)

resulting damage.”21

      Debtors’ motion to dismiss primarily argues the third element (intent

to defraud) has not been shown. A debtor’s intent to deceive “‘may be inferred

from the totality of the circumstances.’”22 “The bankruptcy court must

consider whether the totality of the circumstances ‘presents a picture of

deceptive conduct by the debtor which indicates an intent to deceive the



      20   Id. (internal quotation omitted)
      21   Cherry v. Neuschafer (In re Neuschafer), Nos. KS-13-030, KS-13-035, 2014
WL 2611258 (10th Cir. BAP 2014). Regardless of whether the Court characterizes
Plaintiff’s claim as falling under false pretenses or actual fraud, intent to defraud is
a required element. “Actual fraud occurs when a debtor intentionally engages in a
scheme to deprive or cheat another of property or a legal right. Thus, it requires
proof of three elements: 1) fraudulent intent; 2) a fraudulent scheme; and 3) injury
caused by the scheme.” Id. at *5 (internal quotations omitted); see also Husky Int’l
Elects., Inc. v. Ritz, 136 S. Ct. 1581, 1586 (2016) ((actual fraud is “any fraud that
involves moral turpitude or intentional wrong” and “anything that counts as ‘fraud’
and is done with wrongful intent is ‘actual fraud’”) (internal quotation marks and
alteration omitted).
       22 In re Young, 91 F.3d 1367, 1375 (10th Cir. 1996).




                                           13

              Case 21-05005     Doc# 22    Filed 08/02/21   Page 13 of 22
creditor.’”23 “The Tenth Circuit construes § 523(a)(2)(A) narrowly to limit the

harsh result of nondischargeability to frauds involving moral turpitude or

intentional wrong.”24

      Regarding Plaintiff’s Proof of Claim No. 2 (Plaintiff’s first proof of

claim), there are no allegations at all that could support a finding that

Debtors intended to defraud Plaintiff with respect to the transaction

underlying that claim. Plaintiff’s complaint only mentions the 2014 loan in its

recitation of the factual history of the parties’ lending relationship, but

otherwise does not attempt to put forth facts that could establish an inference

of an intent to defraud in 2014. Debtors’ motion to dismiss the complaint as

to the nondischargeability of Proof of Claim No. 2 under § 523(a)(2)(A) is

granted.

      There are, however sufficient allegations to present a picture of

deceptive conduct regarding Plaintiff’s Proof of Claim No. 3 (Plaintiff’s second

proof of claim). Plaintiff completed its annual inspection in January 2019.

Seven months later, on August 28, 2019, and again on September 27, 2019,

Debtors executed additional promissory notes and security agreements with

Plaintiff. Debtors then refinanced their loan obligations in December 2019. In


      23
          In re Davis, 246 B.R. at 652 (quoting 3 Norton Bankr. Law & Practice 3d §
57:16 (2016)).
       24 In re Osborne, 520 B.R. at 869.




                                        14

             Case 21-05005    Doc# 22    Filed 08/02/21   Page 14 of 22
other words, Debtors participated in an inspection of the collateral in

January 2019, and over the course of the year, engaged with Plaintiff three

additional times, each time pledging to protect the collateral supporting the

loans for Plaintiff. And Debtors had been subject to annual inspections for

years, so inspection of the personal property was not new or unusual.

      Yet two months thereafter, in February 2020, when Plaintiff completed

another annual inspection, much of the collateral was missing. Debtors allege

Plaintiff has pled no more than a basic breach of contract.25 But from the

parties’ lending relationship detailed above, it is evident not only that

Debtors regularly interacted with Plaintiff, but at minimum, that they also

were regularly presented with, signed and committed to, terms of their credit

with Plaintiff. In other words, this is not a case where a debtor entered into a

lending arrangement long in the past and could have understandably

forgotten certain terms or requirements of that note. Debtors regularly

signed and committed to terms offered to them by Plaintiff. From the totality

of the circumstances alleged here, deceptive conduct indicating an intent to


      25  See, e.g., Daniels v. Clark (In re Clark), No. 00-1234, 2002 WL 1821600, at
*4 (10th Cir. BAP Aug. 2, 2002) (“[A] debtor’s promise or statement regarding his
future intention may constitute a false representation under Section 523(a)(2)(A) if
the debtor has no present intention of performing it. On the other hand, if a debtor
intends to perform at the time he makes a promise, but subsequently changes his
mind or fails to perform, then the initial representation will not be actionable for
fraud.”).


                                         15

             Case 21-05005     Doc# 22    Filed 08/02/21   Page 15 of 22
defraud at the time Debtors engaged in the December 2019 refinancing of

their loans could be found. At this point in the proceedings, this is sufficient.

      Debtors also argue Plaintiff failed to allege that the damages incurred

were in reliance on alleged false pretenses. Regarding a creditor’s reliance,

“[t]he appropriate standard is not ‘reasonableness’ in the sense of whether an

objectively reasonable person would have relied upon the debtor’s false

representation,” but “whether the actual creditor’s reliance was ‘justifiable’

from a subjective standpoint.”26 To determine whether reliance is justifiable,

a court should “examine the qualities and characteristics of the particular

plaintiff, and the circumstances of the particular case.”27

      Debtors argument is that it is not clear from the complaint how much

new money was advanced in the 2019 refinancing, or how specifically the

alleged false pretenses damaged Plaintiff. Plaintiff contends that the entire

amount it is owed is traceable to Debtors’ non-disclosures in December 2019,

because the December 2019 refinance provided additional capital but also

changed the terms of the underlying agreements that were refinanced.

      The Court concludes that Plaintiff has alleged sufficient facts

concerning its reliance and damages. The amount of damages will be subject



      26   In re Osborne, 520 B.R. at 869-70 (internal quotations omitted).
      27   Johnson v. Riebesell (In re Riebesell), 586 F.3d 782, 792 (10th Cir. 2009).


                                            16

                Case 21-05005    Doc# 22    Filed 08/02/21   Page 16 of 22
to further factual development, but the fact that damages were incurred in

reliance on the alleged false pretenses is sufficiently pled. The Court

concludes that Plaintiff has alleged enough to survive a motion to dismiss the

nondischargeability complaint with respect to Proof of Claim No. 3.

C.    Nondischargeability under § 523(a)(6).

      Subsection 523(a)(6) of title 11, the basis for Plaintiff’s second and third

nondischargeability claims, provides as follows:

      (a) A discharge under section 727 . . . of this title does not discharge an
            individual debtor from any debt– –
            ...
            (6) for willful and malicious injury by the debtor to another entity
            or to the property of another entity[.]

Subsection 523(a)(6) only applies to “acts done with the actual intent to cause

injury.”28 The injury must be both willful and malicious.29 Destruction of

property and conversion of property can form the basis of a

nondischargeability complaint under § 523(a)(6).30 Under § 523(a)(6), a debtor



      28   Kawaauhau v. Geiger, 523 U.S. 57, 61 (1998).
      29   First Am. Title Ins. Co. v. Smith (In re Smith), 618 B.R. 901, 911 (10th Cir.
BAP 2020) (“This Court concludes that proof of a ‘willful and malicious injury’ under
§ 523(a)(6) requires proof of two distinct elements — the injury must be both
‘willful’ and ‘malicious.’ Analyzing and applying ‘willful’ and ‘malicious’ separately
is the better approach.”).
       30 See, e.g., McIntyre v. Kavanaugh, 242 U.S. 138, 141 (1916) (concluding that

debt was nondischargeable when a broker deprived a customer of his property by
deliberately disposing of it); In re Longley, 235 B.R. 651, 657 (10th Cir. BAP 1999)
(“conversion can, under certain circumstances, give rise to a non-dischargeable debt
pursuant to § 523(a)(6)”); State Farm Fire & Cas. Co. v. Edie (In re Edie), 314 B.R.


                                          17

              Case 21-05005     Doc# 22   Filed 08/02/21   Page 17 of 22
“must intend the consequences of his actions, not just the actions

themselves.”31 Plaintiff, as the creditor pursuing nondischargeability, also

has the burden of proof under § 523(a)(6).32

      An injury is willful when there is “a deliberate or intentional injury, not

merely ‘a deliberate or intentional act that leads to injury.’”33 A willful injury

can either be established by “direct evidence that the debtor acted with the

specific intent to harm a creditor or the creditor’s property, or by indirect

evidence that the debtor desired to cause the injury or believed the injury was

substantially certain to occur. This is a subjective standard.”34

      An injury is malicious if the debtor’s actions are wrongful.35 As the

Tenth Circuit BAP recently noted:

      For an injury to be “malicious,” evidence of the debtor’s motives,
      including any claimed justification or excuse, must be examined to
      determine whether the requisite ‘malice’ in addition to ‘willfulness’
      is present. All the surrounding circumstances, including any
      justification or excuse offered by the debtor, are relevant to
      determine whether the debtor acted with a culpable state of mind
      vis-a-vis the actual injury caused the creditor. A willful and
      malicious injury requires more than negligence or recklessness.36


6, 17 (Bankr. D. Utah 2004) (concluding that where the defendant intended to cause
injury to property by fire, then willful and malicious intent to injure is proven under
§ 523(a)(6)).
       31 Melquiades v. Hill (In re Hill), 390 B.R. 407, 411 (10th Cir. BAP 2008).
       32 Grogan v. Garner, 498 U.S. 279, 286 (1991).
       33 In re Smith, 618 B.R. at 912 (quoting Kawaauhau, 523 U.S. at 57).
       34 Id. (internal citations omitted).
       35 Id. at 919.
       36 Id. (internal citations and quotations omitted).




                                          18

              Case 21-05005    Doc# 22    Filed 08/02/21   Page 18 of 22
The “totality of circumstances must be examined to determine if a wrongful

state of mind was present” when the debtor caused the alleged injury to the

creditor.37

      Count 2 of Plaintiff’s complaint alleges nondischargeability under §

523(a)(6) based on willful and malicious harm to Plaintiff’s security interest

in its collateral. Plaintiff alleges it had, and Debtors knew it had, a perfected

security interest in the personal property collateral, but Debtors “knowingly

secreted and/or absconded” the personal property and “failed to deliver” the

property under the order for immediate possession issued in the Kansas

case.38 Plaintiff also alleges Debtors knew that selling property and not

remitting proceeds to Plaintiff and “secreting and absconding” with the

property “would cause” or be “substantially likely to cause injury” to

Plaintiff.39 Plaintiff then alleges that Debtor Seth Miller “sold, secreted, and

absconded” with property valued at $114,900.40

      Count 3 of the complaint also alleges nondischargeability under §

523(a)(6), this time based on conversion of Plaintiff’s security interest in the

proceeds of multiple items of the personal property collateral. Plaintiff alleges


      37   Id. at 920.
      38   Doc. 1 p. 16 ¶ 78.
      39   Id.¶ 79-80.
      40   Id.¶ 81.


                                          19

               Case 21-05005    Doc# 22   Filed 08/02/21   Page 19 of 22
Debtors “liquidated” items of personal property valued at $60,000.41 Plaintiff

claims Debtors knew the proceeds of the liquidated assets were subject to a

perfected security interest and agreed not to sell the collateral without prior

written consent. Plaintiff alleges that at some point between the January

2019 property inspection and the February 2020 inspection, Debtors sold or

transferred the property without informing Plaintiff of the conveyance and

without obtaining prior written consent. Plaintiff alleges Debtors did not

deliver the proceeds from the sale and instead used the proceeds for their

personal benefit.

      First, as above, Plaintiff makes almost no mention of Proof of Claim No.

2 or the 2014 loan as to its claims under § 523(a)(6), and all allegations

concern activity surrounding the 2019 refinancing or Debtors’ behavior in

2019. As above, Plaintiff has failed to state a claim under § 523(a)(6)

regarding Proof of Claim No. 2.

      Regarding Proof of Claim No. 3, Debtors argue most of the allegations

under § 523(a)(6) are that collateral is sold, undelivered, or simply missing,



      41  The items are: a “2015 Perkins 10KW Diesel Generator,” a “Speeflo 8900
Airless Sprayer,” a “1998 Ingersoll Rand 185P Diesel Air Compressor with JD
Engine (VIN 9239),” a “2016 Cargo Mate Utility Trailer (VIN 7139),” two “Sull-Air
185 Air Compressor[s] with John Deere Engine,” a “2018 Graco 899 Airless with
Honda Motor” and a “2018 Sundowner Aluminum Goosneck Trailer (VIN 2443).” Id.
p. 17 ¶ 84.


                                       20

             Case 21-05005   Doc# 22   Filed 08/02/21   Page 20 of 22
and this alone cannot fulfill the willful and malicious standard without some

allegation that collateral was intentionally destroyed.

      Plaintiff’s allegations are not robust. That said, Plaintiff alleges

intentional actions, done with the purpose of harming Plaintiff, for Debtors’

personal gain. Plaintiff alleges Debtors secreted and absconded personal

property and failed to deliver personal property, knowing that doing so would

cause or was substantially certain to cause injury to Plaintiff. Plaintiff also

alleges Debtors sold or transferred property for their personal gain at the

expense of Plaintiff, knowing that doing so was contrary to their agreements.

If Plaintiff’s complaint discussed a single piece of property sold over a year,

very little could be inferred therefrom. But Plaintiff alleges Debtors sold

seven pieces of collateral over the course of a year, and that forty-seven pieces

of personal property are simply missing from that same time frame.

      Plaintiff diligently completed yearly inspections, and Debtors had

regularly signed loan documents. Again, this was not the case of a long-ago

provision from a distantly signed contract that a party could have simply

forgotten about. The disposal of fifty-four pieces of property, which Debtors

had contemporaneously offered as collateral for a refinance of their debt, is

enough to create an inference of willful and malicious injury. At the pleading

stage, a plaintiff must state a claim to relief that is plausible on its face. It is



                                         21

             Case 21-05005     Doc# 22   Filed 08/02/21   Page 21 of 22
plausible based on the facts alleged that a fact-finder could draw a reasonable

inference that the stated claims are present.

III.   Conclusion

       It is early in Plaintiff’s case. At this point, the Court’s function “is not

to weigh potential evidence that the parties might present at trial, but to

assess whether the plaintiff’s complaint alone is legally sufficient to state a

claim for which relief may be granted. All well-pleaded factual allegations in

a complaint are accepted as true and viewed in the light most favorable to the

nonmoving party.”42 Under this standard, Plaintiff has alleged just enough to

defeat the motion to dismiss as to its Proof of Claim No. 3, but not as to Proof

of Claim No. 2.

       Plaintiff’s complaint against Debtors meets the pleading requirements

of Rule 12(b)(6) for the claims brought under §§ 523(a)(2) and 523(a)(6) as to

the nondischargeability of Proof of Claim No. 3. The motion to dismiss those

claims against Debtors is denied. The motion to dismiss is granted as to

claims of nondischargeability of Proof of Claim No. 2.

       It is so Ordered.

                                         ###



       42 In re Expert South Tulsa, LLC, 522 B.R. 634, 651 (10th Cir. BAP 2014)
(internal quotations omitted).


                                         22

              Case 21-05005    Doc# 22    Filed 08/02/21   Page 22 of 22
